Title: Thomas Jefferson to Étienne Lemaire, 16 March 1809
From: Jefferson, Thomas
To: Lemaire, Étienne


          My dear M. LeMaire  Monticello Mar. 16. 09.
          When I parted with you at Washington, it was my intention to have expressed to you all the sentiments of obligation I have felt myself under to you. but my heart was so full that I could utter but the single word Adieu. indeed the enlivening idea of rejoining my family and of being once more master of my own time & actions, was lost in the moment of separation from those who had lived so long in the house with me, & served me so much to my mind. I must supply then now in writing, what I then could not express, the sense of my attachment to you & satisfaction with your services. they were faithful, & skilful, and your whole conduct so marked with good humour, industry, sobriety & economy as never to have given me one moment’s dissatisfaction: and indeed were I to be again in a situation to need services of the same kind, those yours would be more acceptable to me than those of any person living. I have thought it my duty thus to declare what is just & true respecting you; it may give some satisfaction to you, as assuredly it does to myself to bear this testimony to your merit. I shall be glad to know where letters may find you hereafter, & to hear from you at times and at your own convenience, as I shall ever feel a deep interest in your happiness & success. I salute you with affectionate esteem
          
            Th:
            Jefferson
        